DETAILED ACTION

  Announcements
Applicant's argument of 12-20-21 with respect to claim 2 has been considered and the argument is persuasive. Since examiner made a mistake in the non-final rejection of 08-19-21, therefore, the rejections of the last non-final office action have been withdrawn.
This Office Action is 2nd Non-Final and the response time is reset.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-12-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 07-12-21.
Claims 2, 14-15 and 22 are amended.
Claims 15-25 are withdrawn.
Claim 1 is canceled.

Response to Arguments
Applicant's arguments with respect to claim 2 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US20100258927), in view of Jiang et al. (US20030230801).
Re Claim 2, Ganesan show and disclose
An electronic device, comprising: 
          a processor (170, fig. 2) coupled with a first substrate (circuit substrate 160, fig. 2), wherein: 
the first substrate includes a first electrical trace (conductors of the circuit board 160) and a first dielectric material (insulation layer of the circuit board 160); and 
the first substrate has a first substrate dimension (of the circuit boards 160, fig. 2); 
a memory device including a die (top die 120, fig. 2) coupled with a second substrate (circuit substrate 110, fig. 2), wherein: 

the second substrate has a second substrate dimension (of the circuit boards 160, fig. 2), and the second substrate dimension is less than the first dimension (fig. 2); 
an interposer (200, fig. 2) coupled between the first substrate and the second substrate, wherein the interposer includes: 
a first side (lower side fig. 2) having a first array of interconnects (lower side pads 240, fig. 2) coupled with the first substrate, wherein the first array of interconnects includes: 
a first perimeter dimension (of lower side pads 240 of BGA, fig. 2); 
a first interconnect (inner pad 240 of BGA, fig. 2); and 
a second interconnect (outer pad 240 of BGA, fig. 2) spaced apart from the first interconnect at a first pitch; 
a second side (upper side, fig. 2) having a second array of interconnects (upper side pads 210 of BGA, fig. 2) coupled with the second substrate, wherein the second array of interconnects includes: 
a second perimeter dimension (of upper side pads 210 of BGA, fig. 2); 
a third interconnect (inner pad of 210 of BGA, fig. 2) coupled with the first interconnect through the interposer, [0022]; 
Ganesan disclosed claimed invention except for the third interconnect (inner pad of 210 of BGA, fig. 2) located within a die footprint of the die (top die 
a fourth interconnect (outer pad 210 of BGA, fig. 2) spaced from the third interconnect at a second pitch, wherein:
the fourth interconnect is coupled with the second interconnect through the interposer, [0022]; and the fourth interconnect is located outside of the die footprint (fig. 2);
	Ganesan does not disclose
the second perimeter dimension being less than the first perimeter dimension.
Jiang teaches a device wherein
the second perimeter dimension (of upper BGA pads of interposer 16, fig. 9-12) is less than the first perimeter dimension (of lower BGA pads of interposer 16, fig. 8-12).

Re Claim 3, Ganesan and Jiang disclose
The electronic device of claim 2, wherein the first pitch is different than the second pitch (fig. 8-12 of Jiang).
Re Claim 4, Ganesan and Jiang disclose
The electronic device of claim 2, wherein the first pitch is less than the second pitch (fig. 10 of Jiang).
Re Claim 5, Ganesan show and disclose
The electronic device of claim 2, further comprising a ball grid array (BGA 180 and 140, fig. 2) coupling the first array of interconnects and the second array of interconnects.
Re Claim 6, Ganesan show and disclose
The electronic device of claim 5, wherein the ball grid array includes: a first electrical interconnect structure (inner interconnect structure of BGA through 
Re Claim 7, Ganesan show and disclose
The electronic device of claim 2, wherein the interposer includes: a first via (via between inner interconnects 240 and 210, fig. 2, [0022]) coupled between the first interconnect and the third interconnect; and a second via (via between outer interconnects 240 and 210, fig. 2, [0022]) coupled between the second interconnect and the fourth interconnect.
Re Claim 8, Ganesan show and disclose
The electronic device of claim 2, wherein the processor comprises a portion of a first package (lower package 150, fig. 2), and wherein the memory device comprises a portion of a second package (upper package 100, fig. 2).
Re Claim 9, Ganesan show and disclose
The electronic device of claim 2, further comprising a foundation substrate (a motherboard is coupled to the interconnect pads 190 at bottom of 150, fig. 2; The PoP assembly is attachable to a motherboard (not shown) via second level interconnect pads 190 disposed on the bottom side of bottom device package 150, [0015]) coupled with the first substrate, wherein the foundation substrate is located on a first side of the first substrate and the interposer is located on a second side of the first substrate (fig. 2).
Re Claim 10, Ganesan show and disclose

Re Claim 11, Ganesan and Jiang disclose
The electronic device of claim 2, wherein a first array footprint of the first array of interconnects is exclusive of a second array footprint of the second array of interconnects (array of lower side BGA pads is not overlap with array of upper side BGA pads, fig. 8-11 of Jiang).
Re Claim 12, Ganesan show and disclose
The electronic device of claim 2, wherein the die footprint overlaps a processor footprint of the processor (fig. 2).
Re Claim 13, Ganesan show and disclose
The electronic device of claim 2, wherein the second substrate is located between the memory die and the processor (fig. 2).
	Re Claim 14, Ganesan and Jiang disclose
The electronic device of claim 2, wherein the second array of interconnects at least partially overlap the first array of interconnects (fig. 2 of Ganesan, and fig. 9-12 of Jiang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20020086459 US-20110210444 US-20120241925 US-20120319295 US-20060000641 US-20090166834 US-20090174081 US-20110140283 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848